                         Case 1:20-cv-10256-RGS Document 4 Filed 02/24/20 Page 1 of 1
                          Case l:20-cv-10256-RGS Documents Filed 02/11/20 Page 2 of 2

                Civil Action No.: 1:20-CV-10256-RGS

                                                                PROOF OF SERVICE

                        mMc             €•/./>«///.»«/                                           t..        D     n 4 n\\

                                                         UNITED STATES DISTRICT COURT
                                                             District of Massachusetts
                                                         Docket/Case No: 1:20-CV-10256-RGS

I hereby certify and return that today, February 13, 2020, at 6:45 PM. I served a true and attested copy of the within US District Court Summons
together with a copy of the compiairit in this action upon the within named Robert Mazzarese, by leaving said copies with Gail Mazzarese i e,
at 49 Old Farm Road, Needham, MA 02492 his/her last and usual abode. Furthermore, later this same day I mailed (first class postage prepaid)
additional true and attested copies to the within named Robert Mazzarese, at 49 Old Farm Road, Needham, MA 02492. Other documents
served; Civil Action Cover Sheet, Instruction Sheet(Form JS44) And Category Sheet
I declare under the penalty of perjury under the laws of the United States of America
tt^kaHkia^tSreboing inf&cmation is^true and correct. Executed on February 13, 2020.

Phil Juliani, Pro^s^erver
& Disinterested Per^n over Age 18.      Total Fees: $90.00

Capitol Constable Service, LLC
80 Foster Street, Suite 101
Peabody, MA 01960
800-977-0427 978-977-0427 Business
978-977-0122 FAX
mailto: capitol@constableservice.com
http;//constableservice.com




             D Other (specify):


                My fees are $                for travel and $              for services, for a total of$_


                I declare under penalty ofperjury that this information is true.




                                                                                           Server's Signature


                                                                                         Printed name and title




                                                                                             Server's Address


    Additional information regarding attempted service, etc:
